                                            Case 4:19-cv-06078-YGR Document 49 Filed 09/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT
                                   5                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6   AMY F.,                                                   Case No.: 19-CV-6078 YGR
                                   7                 Plaintiff,                                  ORDER DENYING MOTION TO DISMISS
                                                                                                 SECOND AMENDED COMPLAINT; SETTING
                                   8           vs.                                               CASE MANAGEMENT CONFERENCE
                                   9                                                             DKT. NO. 43
                                       CALIFORNIA PHYSICIANS’ SERVICE DBA
                                  10   BLUE SHIELD OF CALIFORNIA; TRINET
                                       GROUP, INC.,
                                  11
                                                  Defendants.
Northern District of California




                                  12
 United States District Court




                                  13           On June 2, 2020, this Court entered its Order Granting In Part the motion of defendant

                                  14   California Physicians’ Service dba Blue Shield of California (“Blue Shield”) to dismiss plaintiff

                                  15   Amy F.’s second cause of action for breach of fiduciary duty under ERISA, 29 U.S.C. § 1132.

                                  16   (Dkt. No. 39.) In that Order, the Court found that plaintiff failed to allege a basis for injunctive

                                  17   relief or relief pursuant to section 1132(a)(2) but had alleged sufficiently a basis for appropriate

                                  18   equitable relief for breach of a fiduciary duty pursuant to section 1132(a)(3). Plaintiff was granted

                                  19   leave to amend to allege standing to pursue injunctive relief on behalf of third parties, as well as a

                                  20   “basis for seeking forward-looking relief for herself.” (Id. at 2.) As to her claim for other equitable

                                  21   relief under section 1132(a)(3), the Court denied the motion to dismiss, finding that her prayer for

                                  22   “appropriate equitable relief,” including an order requiring “each fiduciary found liable for

                                  23   breaching his/her/its duties to disgorge any profits made through the denial of medically necessary

                                  24   claims through the use of inconsistent care guidelines” was supported by sufficient factual

                                  25   allegations, and that the precise “form and nature of any appropriate equitable relief need not be

                                  26   specified at this stage in the litigation.” (Id. at 4.)

                                  27

                                  28
                                           Case 4:19-cv-06078-YGR Document 49 Filed 09/11/20 Page 2 of 4




                                   1          Plaintiff filed her Second Amended Complaint (“SAC”) on June 23, 2020. (Dkt. No. 40.)
                                   2   She amended the SAC to clarify that she is a current plan participant and the plan continues to be
                                   3   administered by defendant Blue Shield. (SAC ¶ 8.)
                                   4          Blue Shield again moves to dismiss the second cause of action raising largely the same
                                   5   arguments as before. (Dkt. No. 43.)1 Blue Shield contends that plaintiff lacks standing to seek
                                   6   forward-looking equitable relief in the form of an injunction, as well as retrospective equitable
                                   7   relief such as disgorgement of profits, and has not alleged causation.
                                   8          As to retrospective relief (for example, disgorgement or surcharge), the Court’s prior Order
                                   9   addressed and denied defendant’s motion to dismiss plaintiff’s claim for these forms of equitable
                                  10   relief. (Dkt. No. 39 at 4.) Consequently, defendants’ motion here—essentially one for
                                  11   reconsideration—is DENIED.
                                  12          With respect to injunctive relief, plaintiff argues that she has established standing for the
Northern District of California
 United States District Court




                                  13   forward-looking relief she seeks because she is a current Plan participant and seeks equitable relief
                                  14   to ensure fair treatment in future claims for health benefits. Because health insurance, by
                                  15   definition, is coverage for future health care needs, plaintiff contends that a demand for more
                                  16   particularized allegations of imminent injury would be inconsistent with the nature and purpose of
                                  17   insurance. Further, she alleges that Blue Shield’s failure to apply Plan provisions fairly and
                                  18   consistently resulted in denial of benefits, causing her injury. (SAC ¶ 48.)2
                                  19          Plaintiff’s allegations of defendants’ past wrongful conduct and her continued status as a
                                  20   Plan beneficiary are sufficient to establish Article III standing. Standing under Article III requires,
                                  21   among other things, that the plaintiff has suffered an “injury in fact” that is concrete and
                                  22
                                              1
                                  23              Defendant also argues that E.F., plaintiff’s child, is incorrectly alleged to be a Plan
                                       beneficiary, submitting evidence to show that E.F. is no longer a covered dependent under
                                  24   plaintiff’s plan, or otherwise covered under a Blue Shield plan, as of August 31, 2019. Given that
                                       Blue Shield does not dispute that plaintiff remains a Plan participant, this argument and the
                                  25
                                       proffered evidence is irrelevant to the matters at issue in this motion. If true, the issue is more
                                  26   appropriately addressed by a substantive motion upon which the Court may consider evidence
                                       outside the record. To do so here would be procedurally improper.
                                  27          2
                                                 To the extent defendant attempted articulate a distinct argument that plaintiff failed to
                                  28   allege a sufficient “causal connection between the injury and the conduct complaint of,” Lujan v.
                                       Defs. of Wildlife, 504 U.S. 555, 560 (1992), the Court finds that argument without merit.

                                                                                          2
                                           Case 4:19-cv-06078-YGR Document 49 Filed 09/11/20 Page 3 of 4




                                   1   particularized, as well as actual or imminent. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
                                   2   (TOC), Inc., 528 U.S. 167, 180–81 (2000). “A plaintiff must demonstrate constitutional standing
                                   3   separately for each form of relief requested.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956,
                                   4   967 (9th Cir.), cert. denied, 139 S. Ct. 640 (2018) (citing Friends of the Earth, 528 U.S. at 185). If
                                   5   a plaintiff faces “a credible threat of harm” and that harm is “both real and immediate, not
                                   6   conjectural or hypothetical,” the plaintiff has met the injury-in-fact requirement for standing under
                                   7   Article III. Krottner v. Starbucks Corp., 628 F.3d 1139, 1143 (9th Cir. 2010) (internal citations
                                   8   omitted) (allegation that plaintiffs faced a credible threat of real and immediate harm stemming
                                   9   from theft of laptop containing unencrypted personal data sufficient to establish standing); see also
                                  10   Cent. Delta Water Agency v. United States, 306 F.3d 938, 947 (9th Cir. 2002) (“the possibility of
                                  11   future injury may be sufficient to confer standing on plaintiffs; threatened injury constitutes ‘injury
                                  12   in fact.’”) “Past wrongs, though insufficient by themselves to grant standing, are ‘evidence bearing
Northern District of California
 United States District Court




                                  13   on whether there is a real and immediate threat of repeated injury.’ Davidson, 889 F.3d at 967.
                                  14   (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). “Where standing is premised
                                  15   entirely on the threat of repeated injury, a plaintiff must show ‘a sufficient likelihood that he will
                                  16   again be wronged in a similar way.’” Id. In determining whether a threatened injury is similar, the
                                  17   Ninth Circuit has cautioned that courts should not adopt too narrow or technical an approach, but
                                  18   instead consider the context of the inquiry. Id.
                                  19           Here, plaintiff alleges that Blue Shield breached its fiduciary duties by failing to act in
                                  20   accord with Plan documents and denying coverage for medically necessary treatment. (SAC ¶¶ 48,
                                  21   49, 60.) Plaintiff alleges that she is a current Plan beneficiary who may, at any moment, seek
                                  22   coverage for health care and therefore faces an imminent threat that she will be wronged in a
                                  23   similar way. No less than the consumer in Davidson who alleged she intended to purchase
                                  24   defendant’s product in the future and faced an imminent threat that she would again be deceived by
                                  25   its false advertising, plaintiff’s allegations here are sufficient to state an imminent threat of injury
                                  26   that supports her Article III standing to seek injunctive relief. See Davidson, 889 F.3d at 970 (“the
                                  27   threat of future harm may be the consumer’s plausible allegations that she might purchase the
                                  28   product in the future, despite the fact it was once marred by false advertising or labeling, as she


                                                                                           3
                                              Case 4:19-cv-06078-YGR Document 49 Filed 09/11/20 Page 4 of 4




                                   1   may reasonably, but incorrectly, assume the product was improved”).3 The motion to dismiss
                                   2   plaintiff’s claim for injunctive relief in connection with her cause of action pursuant to section
                                   3   1132(a)(3) is therefore DENIED.
                                   4   III.     CONCLUSION
                                   5            For the foregoing reasons, the motion to dismiss is DENIED. Blue Shield shall file its
                                   6   answer within 21 days of issuance of this Order.
                                   7            The Court SETS a case management conference for October 26, 2020, at 1:00 p.m. A
                                   8   Zoom link will be posted on the docket prior to the day of the hearing and may also be accessed via
                                   9   the Court’s webpage, www.cand.uscourts.gov/judges/gonzalez-rogers-yvonne-ygr/ .
                                  10            This terminates Docket No. 43.
                                  11            IT IS SO ORDERED.
                                  12   Date: September 11, 2020                         _______________________________________
Northern District of California




                                                                                                YVONNE GONZALEZ ROGERS
 United States District Court




                                  13                                                       UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                                3
                                                  Defendant’s citation to Thole, a case concerning a defined-benefit pension plan, in which
                                  26   plaintiffs would be entitled to, and had received, the same vested benefit payments regardless of the
                                  27
                                       allegations of their claims, is inapposite to the claims here concerning a health plan’s failure to
                                       cover and pay claims fairly. Thole v. U. S. Bank N.A, 140 S. Ct. 1615, 1622 (2020) (finding lack of
                                  28   Article III standing where “[w]inning or losing this suit would not change the plaintiffs’ monthly
                                       pension benefits” and had no “concrete stake” in the alleged dispute).

                                                                                          4
